Case 2:20-cr-20382-PDB-RSW ECF No. 21, PageID.144 Filed 04/28/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                             Case No. 20-cr-20382
                   Plaintiff,                Honorable Paul D. Borman

v.

DENNIS WILLIAMS,

                Defendant.
_______________________________/

                                     ORDER

      The Court GRANTS the stipulated request to adjourn the sentencing hearing a

week. The sentencing has been re-noticed to May 11, 2021 at 3:00 p.m. Parties are to

file sentencing memorandums with the Court no later than May 3, 2021.

      SO ORDERED.


Dated: April 28, 2021                        s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge
